DETAILED ACTION
	This is the first Office action on the merits. Claims 1-22 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on August 9, 2020 was received and considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "239" mentioned in the first para. of p. 26 and "248" mentioned in second para. of p. 26.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "288" of 5g and "281" of 5h.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 12 is objected to because of the following informalities:  the term "discreet" in the penultimate line of the claim should be replaced with - -discrete- - for grammatical clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "said first longitudinal distance" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “said first longitudinal distance” is the first and thus a first longitudinal distance has not been defined within the claim.
Regarding Claim 20, it is unclear whether “a bearing interface” in line 21 is the same feature as “a bearing interface” recited in lines 14-15 or an additional feature.
Regarding Claim 20, it Is unclear whether “an overlie engagement” in line 21 is the same feature as “an overlie engagement” recited in line 14 or an additional feature.
Regarding Claim 21, the limitation “said second portion is laterally outward of said spoke by at least 0.7 millimeters” renders the claim indefinite because it is unclear how the second portion of the spoke can be laterally outward of itself. 
Claim 22 is indefinite due to its dependency from an indefinite claim rejected above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20030090141 A1 (Dietrich).
Regarding Claim 18, Dietrich discloses (Abstract, Para. [0037]-[0045], [0049]-[0055]; Figs. 1, 7-15) a vehicle wheel (600, 622), comprising: an outer rim (602, 624); a central hub (not shown but discussed in Para. [0014], [0044], [0051]) with a central axle (Para. [0048]) and an outer flange (Para. [0014], [0044]); a plurality of spokes (604, 626) extending between the rim and hub, wherein at least one of said spokes (604, 626) have a first portion (portion of spoke shown in Figs. 12-15) connected to said rim and a second portion opposed to said first portion and connected to said hub (not shown but discussed in Para. [0051]), and a longitudinal axis (Para. [0045] and shown in Fig. 7) along said spoke; an intermediate element (spoke plate 608, 608’, 620 and nipple 606, 628) connected to said spoke; wherein said outer rim includes a spoke bed wall (rim floor 612, 632) with: a radially outboard surface (surface of rim floor 612, 632); and a spoke hole (spoke bore 614, 634) therethrough having a radially outboard first entrance having a first perimeter edge (edge of bore 614, 634 meeting the surface of rim floor 612, 632) and a radially inboard second entrance (shown at radially innermost portion of rim 602, 624); wherein said spoke (604, 626) extends through said spoke hole (spoke bore 614, 634) and includes a laterally projecting engagement flange (spoke plate 608, 608’, 620) that is engaged to said spoke bed wall (rim floor 612, 632) by means of an overlie engagement at a first bearing interface between a first portion of said engagement flange (left side of lower surface 618’ of plate 608’ shown in Fig. 13) and said radially outboard surface (rim floor 612); and a second bearing interface between a second portion of said engagement flange (right side of lower surface 618’ of plate 608’ shown in Fig. 13) and said radially outboard surface (rim floor 612); and wherein said first bearing interface (where left side of lower surface 618’ meets rim floor 612) and said second bearing interface (where right side of lower surface 618’ meets rim floor 612) at least one of: (i) circumferentially straddle said first entrance and (ii) axially straddle said first entrance (circumferentially straddle said first entrance of spoke bore 614, as shown in Fig. 13).
Regarding Claim 19, Dietrich discloses the vehicle wheel of claim 18, as discussed above. Dietrich further discloses (Para. [0051]-[0055]; Figs. 12-15) said first bearing interface is discrete from said second bearing interface (it can be seen in Fig. 13 that the left portion contacting the rim floor 612 is separated from the right portion contacting the rim floor 612 by a gap at the spoke bores 614).
Regarding Claim 20, Dietrich discloses (Abstract, Para. [0037]-[0045], [0049]-[0055]; Figs. 1, 7-15) a vehicle wheel (600, 622), comprising: an outer rim (602, 624); a central hub (not shown but discussed in Para. [0014], [0044], [0051]) with a central axle (Para. [0048]) and an outer flange (Para. [0014], [0044]); a plurality of spokes (604, 626) extending between the rim and hub, wherein at least one of said spokes have a first portion (portion of spoke shown in Figs. 12-15) thereof connected to said rim and a second portion thereof opposed to said first portion and connected to said hub (not shown but discussed in Para. [0051]), and a longitudinal axis (Para. [0045] and shown in Fig. 7) along said spoke; an intermediate element (spoke plate 608, 608’, 620 and nipple 606, 628) connected to said spoke; wherein said outer rim includes a spoke bed wall (rim floor 612, 632) with: a radially outboard surface (surface of rim floor 612, 632); and a spoke hole (spoke bore 614, 634) therethrough having a radially outboard first entrance having a first perimeter edge (edge of bore 614, 634 meeting the surface of rim floor 612, 632); wherein said spoke (604, 626) extends through said spoke hole (spoke bore 614, 634) and includes a laterally projecting engagement flange (spoke plate 608, 608’, 620) having a longitudinally inwardly facing engagement surface (lower surface 618, 618’, 637) that is engaged to said spoke bed wall (rim floor 612, 632) by means of an overlie engagement at a bearing interface (where lower surface 618, 618’, 637 meets rim floor 612, 632) therebetween; wherein said engagement surface (lower surface 618, 618’, 637) is a radially variable surface (spoke plate 608, 608’, 620 has a radius of curvature), including a laterally inward portion (shown generally at 616 of Figs. 13-14) thereof that is laterally adjacent said spoke (604, 626) and a laterally outward portion (ends of spoke plate 608, 608’ in the circumferential direction, shown at the left and right of Figs. 13-14) thereof that is laterally outward of said laterally inward portion by a longitudinal distance (distance equal to a recess depth defined by the radius of curvature of the spoke plates 608, 608’, 620); and wherein said spoke (604, 626) extends through said spoke hole (spoke bore 614, 634) and is engaged to said spoke bed wall (rim floor 612, 632) by means of an overlie engagement at a bearing interface (where lower surface 618, 618’, 637 meets rim floor 612, 632) between a bearing surface (lower surface 618, 618’, 637) of said laterally outward portion (ends of spoke plate 608, 608’ in the circumferential direction, shown at the left and right of Figs. 13-14) and said radially outboard surface (surface of rim floor 612, 632) to limit longitudinally inward displacement between said first portion (portion of spoke shown in Figs. 12-15) and said spoke bed wall (Para. [0051]-[0055]).
Regarding Claim 22, Dietrich discloses the vehicle wheel of claim 20, as discussed above. Dietrich further discloses (Para. [0051]-[0055]; Figs. 12 and 14-15) said bearing surface (lower surface 618, 637) is circumferentially matched (spoke plates 608 and 620 may have a curvature that matches the curvature of the rim floor) to said outboard surface (surface of rim floor 612, 632).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-4, 7, 10-11, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich.
Regarding Claim 1, Dietrich discloses (Abstract, Para. [0037]-[0045], [0049]-[0055]; Figs. 1, 7-15) a vehicle wheel (600, 622), comprising: an outer rim (602, 624); a central hub (not shown but discussed in Para. [0014], [0044], [0051]) with a central axle (Para. [0048]) and an outer flange (Para. [0014], [0044]); a plurality of spokes (604, 626) extending between the rim and hub, wherein at least one of said spokes have a first portion (portion of spoke shown in Figs. 12-15) thereof connected to said rim and a second portion thereof opposed to said first portion and connected to said hub (not shown but discussed in Para. [0051]), and a longitudinal axis (Para. [0045] and shown in Fig. 7) along said spoke; wherein said outer rim includes a spoke bed wall (rim floor 612, 632) with: a radially outboard surface (surface of rim floor 612, 632); and a spoke hole (spoke bore 614, 634) therethrough having a radially outboard first entrance having a first perimeter edge (edge of bore 614, 634 meeting the surface of rim floor 612, 632); wherein said spoke (604, 626) extends through said spoke hole (spoke bore 614, 634) and is engaged to said spoke bed wall (rim floor 612, 632) by means of an overlie engagement at a bearing interface (where lower surface 618, 618’, 637 contacts rim floor 612, 632) between a bearing surface (lower surface 618, 618’, 637) of said spoke and said radially outboard surface (surface of rim floor 612, 632) to limit longitudinally inward displacement between said first portion (portion of spoke shown in Figs. 12-15) and said spoke bed wall (Para. [0051]-[0055]); wherein at least a portion of said bearing interface (where lower surface 618, 618’, 637 meets rim floor 612, 632) is laterally outwardly spaced from said first perimeter edge by a first lateral distance (it can be seen in Fig. 13 that the ends of spoke plate 608’ contact the rim floor 612 a distance away from the spoke bore 614 in the circumferential direction, shown at the left and right).
Dietrich does not disclose said first lateral distance is at least 0.7 millimeters.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spoke plate disclosed by Dietrich to have the claimed lateral distance because selecting this dimension would be considered routine optimization of the performance and load characteristics of the wheel. For example, the farther the bearing interface is spaced away from the spoke hole the greater the load distribution, thereby minimizing stress concentrations in the rim immediately adjacent to the spoke hole.
Regarding Claim 2, Dietrich teaches the vehicle wheel of claim 1, as discussed above.
Dietrich does not disclose said first lateral distance is at least 1.0 millimeters.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spoke plate disclosed by Dietrich to have the claimed lateral distance because selecting this dimension would be considered routine optimization of the performance and load characteristics of the wheel. For example, the farther the bearing interface is spaced away from the spoke hole the greater the load distribution, thereby minimizing stress concentrations in the rim immediately adjacent to the spoke hole.
Regarding Claim 3, Dietrich teaches the vehicle wheel of claim 1, as discussed above.
Dietrich does not disclose said first lateral distance is at least 1.3 millimeters.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spoke plate disclosed by Dietrich to have the claimed lateral distance because selecting this dimension would be considered routine optimization of the performance and load characteristics of the wheel. For example, the farther the bearing interface is spaced away from the spoke hole the greater the load distribution, thereby minimizing stress concentrations in the rim immediately adjacent to the spoke hole.
Regarding Claim 4, Dietrich teaches the vehicle wheel of claim 1, as discussed above. Dietrich further discloses (Para. [0051]-[0055]); Figs. 12-15) said first lateral distance is a generally circumferential distance (it can be seen in Fig. 13 that the ends of spoke plate 608’ contact the rim floor 612 a distance away from the spoke bore 614 in the circumferential direction, shown at the left and right).
Regarding Claim 7, Dietrich teaches the vehicle wheel of claim 1, as discussed above.
Dietrich does not disclose the entirety of said bearing interface is laterally outwardly spaced from said first perimeter edge by at least 0.7 millimeters.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spoke plate disclosed by Dietrich to have the claimed lateral distance because selecting this dimension would be considered routine optimization of the performance and load characteristics of the wheel. For example, the farther the bearing interface is spaced away from the spoke hole the greater the load distribution, thereby minimizing stress concentrations in the rim immediately adjacent to the spoke hole.
Regarding Claim 10, Dietrich teaches the vehicle wheel of claim 1, as discussed above. Dietrich further discloses (Para. [0051]-[0055]); Figs. 12-15) a plurality of said bearing interfaces, including a first bearing interface (where left side of lower surface 618’ meets rim floor 612 of Fig. 13) and a second bearing interface (where right side of lower surface 618’ meets rim floor 612 of Fig. 13) discrete from said first bearing interface (it can be seen in Fig. 13 that the left portion contacting the rim floor 612 is separated from the right portion contacting the rim floor 612 by a gap at the spoke bores 614), wherein at least one of: (i) said first bearing interface and said second bearing interface circumferentially straddle said spoke hole; and (ii) said first bearing interface and said second bearing interface axially straddle said spoke hole (circumferentially straddle spoke bore 614, as shown in Fig. 13).
Regarding Claim 11, Dietrich teaches the vehicle wheel of claims 1 and 10, as discussed above. Dietrich further discloses (Para. [0051]-[0055]); Figs. 12-15) both said first bearing interface (where left side of lower surface 618’ meets rim floor 612 of Fig. 13) and said second bearing interface (where right side of lower surface 618’ meets rim floor 612 of Fig. 13) are laterally outwardly spaced from said first perimeter edge (it can be seen in Fig. 13 that the ends of spoke plate 608’ contact the rim floor 612 a distance away from the spoke bore 614 in the circumferential direction, shown at the left and right).
Regarding Claim 13, Dietrich teaches the vehicle wheel of claim 1, as discussed above. Dietrich further discloses (Para. [0051]-[0055]); Figs. 12-15) said bearing surface (lower surface 618, 618’, 637) is in an intermediate element (spoke plate 608, 608’, 620 and nipple 606, 628) connected to said spoke (604, 626).
Regarding Claim 21, Dietrich discloses the vehicle wheel of claim 20, as discussed above. 
Dietrich does not disclose said first longitudinal distance is at least 0.3 millimeters and said second portion is laterally outward of said spoke by at least 0.7 millimeters.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spoke plate disclosed by Dietrich to have the claimed distances because selecting these dimensions would be considered routine optimization of the performance and load characteristics of the wheel, depending on the desired radius of curvature of the plate. For example, a spoke plate with a radius of curvature lesser than the radius of the rim would have a greater recess depth, which is equal to the longitudinal distance, than a spoke plate with a radius of curvature equal to the radius of the rim.
Claim(s) 1-3 and 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of FR 828434 A (Metge).
Regarding Claim 1, Dietrich discloses (Abstract, Para. [0037]-[0045], [0049]-[0050]; Figs. 1, 7-11) a vehicle wheel, comprising: an outer rim (102, 202, 302, 400, 500); a central hub (not shown but discussed in Para. [0014], [0044], [0051]) with a central axle (Para. [0048]) and an outer flange (Para. [0014], [0044]); a plurality of spokes (100, 200, 300, 402, 502) extending between the rim and hub, wherein at least one of said spokes has a first portion (portion shown in Figs. 1 and 7-11) thereof connected to said rim and a second portion thereof opposed to said first portion and connected to said hub (not shown but discussed in Para. [0043]-[0047] and [0049]), and a longitudinal axis (SA) along said spoke; wherein said outer rim (102, 202, 302, 400, 500) includes a spoke bed wall (rim floor 116, spoke bed 206, 404, 504) with: a radially outboard surface (surface of rim floor 116, spoke bed 206, 404, 504); and a spoke hole (bore 126, 208, 310, 412, 512) therethrough having a radially outboard first entrance having a first perimeter edge (edge of spoke bore meeting rim floor); wherein said spoke (100, 200, 300, 402, 502) extends through said spoke hole (bore 126, 208, 310, 412, 512) and is engaged to said spoke bed wall (rim floor 116, spoke bed 206, 404, 504) by means of an overlie engagement at a bearing interface (where lower surface of spacer 118, 205, 312, 414, 514 contacts rim floor 116, spoke bed 206, 404, 504) between a bearing surface (lower surface of spacer 118, 205, 312, 414, 514) of said spoke and said radially outboard surface (surface of rim floor 116, spoke bed 206, 404, 504) to limit longitudinally inward displacement between said first portion and said spoke bed wall (Para [0040]-[0044]).
Dietrich does not disclose at least a portion of said bearing interface is laterally outwardly spaced from said first perimeter edge by a first lateral distance.
However, Metge teaches (p. 1-2; Figs. 1-5) a locking nut (1, 11) with a bearing surface (bearing zone 4) that interfaces a surface (annular zone 6) of the rim (7) at a location remote (it can be seen in Figs. 1-2 that the surfaces interface laterally outwardly of the spoke hole) from the edge of the hole (8) made in the rim for the passage of the spoke (3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Dietrich to have the bearing interface laterally outwardly spaced from the edge of the spoke hole, such as taught by Metge, in order to prevent fatigue in the vicinity of the hole.
Dietrich and Metge do not disclose said first lateral distance is at least 0.7 millimeters.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Dietrich, as modified by Metge, to have the claimed lateral distance because selecting this dimension would be considered routine optimization of the performance and load characteristics of the wheel. For example, the farther the bearing interface is spaced away from the spoke hole the greater the load distribution, thereby minimizing stress concentrations in the rim immediately adjacent to the spoke hole.
Regarding Claim 2, Dietrich and Metge teach the vehicle wheel of claim 1, as discussed above. 
Dietrich and Metge do not disclose said first lateral distance is at least 1.0 millimeters.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Dietrich, as modified by Metge, to have the claimed lateral distance because selecting this dimension would be considered routine optimization of the performance and load characteristics of the wheel. For example, the farther the bearing interface is spaced away from the spoke hole the greater the load distribution, thereby minimizing stress concentrations in the rim immediately adjacent to the spoke hole.
Regarding Claim 3, Dietrich and Metge teach the vehicle wheel of claim 1, as discussed above. 
Dietrich and Metge do not disclose said first lateral distance is at least 1.3 millimeters.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Dietrich, as modified by Metge, to have the claimed lateral distance because selecting this dimension would be considered routine optimization of the performance and load characteristics of the wheel. For example, the farther the bearing interface is spaced away from the spoke hole the greater the load distribution, thereby minimizing stress concentrations in the rim immediately adjacent to the spoke hole.
Regarding Claim 5, Dietrich and Metge teach the vehicle wheel of claim 1, as discussed above.
Dietrich does not disclose said first lateral distance is a generally axial distance.
However, Metge teaches (p. 1-2; Figs. 1-5) the bearing surface (bearing zone 4) of the locking nut (1, 11) interfaces the surface (annular zone 6) of the rim (7) an axial distance (it can be seen in Figs. 1-2 that the surfaces interface axially outwardly of the spoke hole) from the hole.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Dietrich to have the bearing interface axially spaced from the edge of the spoke hole, such as taught by Metge, in order to prevent fatigue in the vicinity of the hole.
Regarding Claim 6, Dietrich and Metge teach the vehicle wheel of claim 1, as discussed above. Dietrich further discloses (Para. [0037]-[0045]; Figs. 1, 7-11) said bearing surface (lower surface 122 of spacer 118) circumscribes said spoke hole (spoke bore 126).
Regarding Claim 7, Dietrich and Metge teach the vehicle wheel of claim 1, as discussed above.
Dietrich does not disclose the entirety of said bearing interface is laterally outwardly spaced from said first perimeter edge.
However, Metge teaches (p. 1-2; Figs. 1-5) the bearing surface (bearing zone 4) of the locking nut (1, 11) interfaces the surface (annular zone 6) of the rim (7) entirely laterally outwardly spaced (it can be seen in Figs. 1-2 that the surfaces interface axially outwardly of the spoke hole) from the hole (8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Dietrich to have the entirety of the bearing interface spaced from the edge of the spoke hole, such as taught by Metge, in order to prevent fatigue in the vicinity of the hole.
Dietrich and Metge do not disclose the bearing interface is laterally outwardly spaced from the first perimeter edge by at least 0.7 millimeters.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Dietrich, as modified by Metge, to have the claimed lateral distance because selecting this dimension would be considered routine optimization of the performance and load characteristics of the wheel. For example, the farther the bearing interface is spaced away from the spoke hole the greater the load distribution, thereby minimizing stress concentrations in the rim immediately adjacent to the spoke hole.
Regarding Claim 8, Dietrich and Metge teach the vehicle wheel of claim 1, as discussed above. Dietrich further discloses (Para. [0037]-[0045]; Figs. 1, 7-11) said bearing interface (where lower surface of spacer 118, 205, 312, 414, 514 contacts rim floor 116, spoke bed 206, 404, 504) circumscribes said spoke hole (bore 126, 208, 310, 412, 512) about said longitudinal axis.
Regarding Claim 9, Dietrich and Metge teach the vehicle wheel of claim 1, as discussed above.
Dietrich does not disclose said bearing interface only partially circumscribes said spoke hole about said longitudinal axis.
However, Metge teaches (p. 1-2; Figs. 1-5) the bearing interface (where bearing surface 4 of locking nut 1 contacts the surface 6 of the rim 7) only partially circumscribes (it can be seen in Figs. 1-2 that the bearing interface partially circumscribes the spoke hole because the interface occurs at two points in the axial direction) the spoke hole (8) about the longitudinal axis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing interface disclosed by Dietrich to partially circumscribe the spoke hole, such as taught by Metge, in order to avoid stress concentrations at the spoke hole by having bearing interfaces at separate points, depending on the geometry of the rim. For example, the bearing interface between the locknut and rim taught by Metge partially circumscribes the spoke hole because of the curvature of the spoke bed of the rim, but the bearing interface between the locknut and rim would circumscribe the spoke hole if the spoke bed of the rim were flat, such as disclosed by Dietrich.
Regarding Claim 10, Dietrich and Metge teach the vehicle wheel of claim 1, as discussed above.
Dietrich does not disclose a plurality of said bearing interfaces, including a first bearing interface and a second bearing interface discrete from said first bearing interface, wherein at least one of: (i) said first bearing interface and said second bearing interface circumferentially straddle said spoke hole; and (ii) said first bearing interface and said second bearing interface axially straddle said spoke hole.
However, Metge teaches (p. 1-2; Figs. 1-5) a first bearing interface (where bearing surface 4 of locking nut 1 contacts the surface 6 of the rim 7, shown on the left of Fig. 1) and a second bearing interface (where bearing surface 4 of locking nut 1 contacts the surface 6 of the rim 7, shown on the right of Fig. 1) discrete from said first bearing interface (it can be seen in Figs. 1-2 that the bearing interfaces are separated by the curve of the rim 7 in the axial direction); and said first bearing interface and said second bearing interface axially straddle said spoke hole (it can be seen in Figs. 1-2 that the interfaces axially straddle spoke hole 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Dietrich to have two bearing interfaces that axially straddle the spoke hole, such as taught by Metge, in order to prevent fatigue in the vicinity of the hole.
Regarding Claim 11, Dietrich and Metge teach the vehicle wheel of claims 1 and 10, as discussed above.
Dietrich does not disclose both said first bearing interface and said second bearing interface are laterally outwardly spaced from said first perimeter edge.
However, Metge teaches (p. 1-2; Figs. 1-5) both said first bearing interface (where bearing surface 4 of locking nut 1 contacts the surface 6 of the rim 7, shown on the left of Fig. 1) and said (where bearing surface 4 of locking nut 1 contacts the surface 6 of the rim 7, shown on the right of Fig. 1) are laterally outwardly spaced from said first perimeter edge (interfaces are both axially spaced from edge of spoke hole 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Dietrich to have two bearing interfaces that are both laterally outwardly spaced from the spoke hole, such as taught by Metge, in order to prevent fatigue in the vicinity of the hole.
Regarding Claim 12, Dietrich and Metge teach the vehicle wheel of claim 1, as discussed above. Dietrich further discloses (Para. [0037]-[0045]; Figs. 1, 7-11) said bearing surface (lower surface of spacer 118, 205, 312, 414, 514) is a flat planar bearing surface (Para. [0041]-[0042]), and wherein said radially outboard surface may be substantially flat (Para. [0039]; rim floor 116, spoke bed 206) or may have a curved spoke bed (Para. [0049], [0050]; spoke bed 404 of Fig. 10, 504 of Fig. 11).
Dietrich does not disclose said bearing surface contacts said radially outboard surface at two discrete bearing interface locations.
However, Metge teaches (p. 1-2; Figs. 1-5) said bearing surface (bearing zone 4) contacts said radially outboard surface (annular zone 6) at two discrete bearing interface locations (where bearing surface 4 of locking nut 1 contacts the surface 6 of the rim 7, shown on the left and right of Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Dietrich to contact the radially outboard surface at two bearing interface locations, such as taught by Metge, in order to prevent fatigue in the vicinity of the hole.
Regarding Claim 13, Dietrich and Metge teach the vehicle wheel of claim 1, as discussed above. Dietrich further discloses (Para. [0037]-[0045]; Figs. 1, 7-11) said bearing surface (lower surface of spacer 118, 205, 312, 414, 514) is in an intermediate element (spacer 118, 205, 312, 414, 514 and nipple 104, 204, 314, 416, 516; the spacer and nipple may be two elements or a unitary element, as discussed in Para. [0043]) connected to said spoke (100, 200, 300, 402, 502).
Regarding Claim 14, Dietrich and Metge teach the vehicle wheel of claims 1 and 13, as discussed above. Dietrich further discloses (Para. [0037]-[0045]; Figs. 1, 7-11) said intermediate element (spacer 118, 205, 312, 414, 514 and nipple 104, 204, 314, 416, 516; the spacer and nipple may be two elements or a unitary element, as discussed in Para. [0043]) is a spoke nipple (104, 204, 314, 416, 516) directly connected to said spoke (100, 200, 300, 402, 502) by a threadable engagement (Para. [0037], [0043], [0049]-[0050]).
Regarding Claim 15, Dietrich and Metge teach the vehicle wheel of claims 1 and 13-14, as discussed above. Dietrich further discloses (Para. [0037]-[0045]; Figs. 1, 7-11) said spoke nipple (104, 204, 314, 416, 516) is an internal spoke nipple (Para. [0037]).
Regarding Claim 16, Dietrich and Metge teach the vehicle wheel of claims 1 and 13, as discussed above. Dietrich further discloses (Para. [0037]-[0045]; Figs. 1, 7-11) said intermediate element is a first intermediate element (nipple 104, 204, 314, 416, 516), and including a second intermediate element (spacer 118, 205, 312, 414, 514), wherein said spoke (100, 200, 300, 402, 502) is engaged to said first intermediate element (nipple 104, 204, 314, 416, 516) and said first intermediate element (nipple 104, 204, 314, 416, 516) is engaged to said second intermediate element (spacer 118, 205, 312, 414, 514) to limit longitudinally inward displacement of said first portion relative to said rim (Para [0040]-[0044]).
Regarding Claim 17, Dietrich and Metge teach the vehicle wheel of claim 1, as discussed above.
Dietrich does not disclose said bearing surface is in a laterally projecting flange of said spoke, said laterally projecting flange also includes a recess surface that is laterally adjacent said spoke hole and laterally inward of said bearing surface; and wherein said recess surface is longitudinally outward of said bearing surface by said first longitudinal distance.
However, Metge teaches (p. 1-2; Figs. 1-5) the bearing surface (4) is in a laterally projecting flange (shown generally at 1 and 11 of Figs. 1-4) that includes a recess surface (last para. of p. 1, shown in Figs. 1 and 3-5) laterally adjacent said spoke hole (it can be seen in Fig. 1 that the recessed surface is laterally adjacent to spoke hole 8) and laterally inward of said bearing surface (it can be seen that the bearing surface 4 is laterally outward of the recess); and wherein said recess surface is longitudinally outward of said bearing surface by a first longitudinal distance (the recess surface is longitudinally outward of the bearing surface 4 by a distance equal to the depth of the recess).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Dietrich to include a flange with a recess surface, such as taught by Metge, in order to provide an outer annular bearing surface to interface the surface of the rim at a location spaced away from the spoke hole to prevent fatigue in the vicinity of the hole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose spoke connection features that reduce stress concentrations near the spoke holes of the rim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617